Froessel, J.
(concurring). I concur in the opinion of Judge Cohway for affirmance and upon the following additional ground:
Section 54 of the Civil Practice Act, so far as pertinent, provides: u The limitations prescribed in this article for actions * * * apply alike to actions brought in the name of the people of the state, or for their benefit, and to actions by private persons ” (emphasis supplied). The State has thereby surrendered its immunity in this respect only as to “ actions ”. The contempt order in this case was not obtained in any action, resulting in a judgment or decree. Nor is it “ necessary ” in this contempt case to construe the word “ action ” as “ including a special proceeding ”, as is provided in section 10 of the Civil Practice Act, to the detriment of the People of the State of New York. The surrender of the State’s immunity is not to be so lightly implied. As we said in Smith v. State of New York (227 N. Y. 405, 410): “ The liability of the state has not been enlarged and it is not true that whenever an individual is liable for a certain act the state is liable for the same act. (Barrett v. State, 220 N. Y. 423.) * * " In the absence of *215a legislative enactment specifically waiving this immunity, the state cannot be subjected to a liability therefor.”
We should adhere to the strict statutory definition. (Warren v. Garlipp, 217 App. Div. 55.)